The appeal is from a judgment in the Supreme Court affirming the findings by the state board of education that Isaiah A. Shepherd held the position of school janitor in the borough of Seaside Heights for an indefinite term and was protected by the Janitors' Tenure act (Pamph. L. 1911, ch. 44, p. 67); and further that his dismissal was without cause, in that he was charged with a violation of rules of the board of education so recently adopted that he had not been apprised thereof. The issues being purely factual cannot be disturbed in this court, since there was evidence before the Supreme Court to support them. "The attack is on findings of fact, * * * by the Supreme Court, it is, on well settled principles not cognizable here if there was any evidence to support those findings. Moran v.Jersey City, 58 N.J.L. 653; Suburban Land Co. v.Vailsburgh, 68 Id. 311; Kohn *Page 414 
v. Tilt, 103 Id. 110." Ford Moror Co. v. Fernandez,114 N.J.L. 202, 204.
The judgment under review will be affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 12.
For reversal — None. *Page 415